DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-19, 38 and 40 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2015/0168664 to Coenegracht et al (hereinafter ‘664).
‘664 discloses in the abstract and figures 1-5 and 7, an enclosure comprising: 
A housing (22) including a gel-block mounting sleeve (28); 
A gel sealing unit (32) including: 
A gel sealing block (33a-e; figure 8) that mounts within the gel-block sleeve; and 
An actuator (P1) capable of applying compressive load to facilitate removal or insertion (figures 4 and 7). 
As to claim 2, at least one spring (52a) is disclosed.

As to claims 4-5, the trigger (handle P1) functions as claimed. 
As to claim 6, multiple modules are disclosed. 
As to claims 7-9, the modules are “snap-fit” collars (figures 9 and 11). 
Claims 9-19, 38, and 40 relate to the above or a combination of the above which are disclosed. Added tube mount structure (round holes 94) or brackets and internal components are disclosed in figure 6.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
US 10,012,814.
US 2016/0204592.
US 2018/0157002 (figure 6). 
US 2019/0219785. 
US 2020/0192043 (figures 5-13).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC K WONG whose telephone number is (571)272-2363.  The examiner can normally be reached on M-Tu, Th-F 8A-6P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ERIC K. WONG
Primary Examiner
Art Unit 2883



/Eric Wong/            Primary Examiner, Art Unit 2883